Jenkins, P. J.
This case is controlled by the decision of this court in Floyd v. Massachusetts Mills, 25 Ga. App. 519 (103 S. E. 801), the exceptions being taken to the action of the trial judge in sustaining the plaintiif’s demurrer to the defendant’s plea and in refusing to allow an amendment thereto. It not appearing that any final judgment has been entered in the case and that exceptions have been taken thereto, the bill of exceptions must be dismissed. It is directed that the official copy of. the bill of exceptions now of file in the office of the *711clerk of the trial court shall operate as exceptions pendente lite. Civil Code (1910), §§ 6152-6154.
Decided October 19, 1920.
Complaint; from city court of Dawson — Judge Edwards. January 20, 1920.
Yeomans & Wilkinson, for plaintiff in error.
Parks & Parks, contra.

Writ of error dismissed with direction.


Stephens and Smith, JJ., concur.